I concur in the result; I do not think it is necessary to an affirmance of Judge Bellinger's order that this Court should hold that a college student, temporarily absent from the county of his legal residence only for that portion of each year during which his college is in session, is a "resident" of the county in which he is a student, in the sense in which the word "resident" is used in Section 422, Code of 1932. But for the power of the Court to change the venue in proper cases, it is my opinion that college and university students should be sued in the counties of their legal residence in the counties where they live with their parents.